Case: 18-60481      Document: 00515277772         Page: 1    Date Filed: 01/20/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 18-60481                       January 20, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
ROGER C. JOHNSON,

                                                 Plaintiff-Appellant

v.

DOCTOR ROLANDO ABANGAN, Medical Doctor; OLLIE LITTLE, Nurse,
Health Service Administrator,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-102


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Roger C. Johnson, Mississippi prisoner # 59930, appeals the district
court’s revocation of his in-forma-pauperis (IFP) status as to his 42 U.S.C.
§ 1983 complaint. He also moves this court for authorization to proceed IFP.
       Although our appellate jurisdiction is limited by statute to final decisions
and certain interlocutory orders, see 28 U.S.C. §§ 1291–1292, the Supreme



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60481     Document: 00515277772       Page: 2   Date Filed: 01/20/2020


                                   No. 18-60481

Court has held that “[t]he denial . . . of a motion to proceed [IFP] is an
appealable order,” Roberts v. United States District Court, 339 U.S. 844, 845
(1950) (per curiam); see also Hunter v. Rodriguez-Mendoza, 623 F. App’x 266,
266 (5th Cir. 2015). We therefore have jurisdiction over Johnson’s appeal.
      Johnson has failed to show that he should be allowed to proceed IFP.
Ordinarily, a prisoner may not be granted IFP status if he has previously
brought three or more claims that were frivolous, malicious, or that failed to
state a claim. 28 U.S.C. § 1915(g). Denial of IFP status “has the effect of
delaying litigation of the merits of a claim until the [filing] fee is paid in full.”
Baños v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). So, “[w]hen such a delay
threatens ‘imminent danger of serious physical injury,’ the litigant will be
granted IFP status in spite of his past abuse and allowed to pay out his filing
fee obligations.” Id. (quoting § 1915(g)).
      Here, however, Johnson has neither alleged nor shown how a delay of
his § 1983 complaint, which seeks only money damages, threatens any future
physical harm, much less an imminent one. Johnson’s motion is therefore
denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED.




                                         2